EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10764519 and 10419697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a pixel value adjuster configured to subtract a predetermined first pixel value from a corresponding sampled first pixel value of a pixel for a captured image to generate an adjusted first pixel value; an image optimizer configured to determine an illumination correction output value based on the adjusted first pixel value; and an image correction signal generator configured to generate an image correction signal for the captured image by applying the predetermined first pixel value and the illumination correction output value to a sampled second pixel value of the pixel, in combination with the rest of the limitations of the claim.

Regarding claim 17, no prior art could be located that teaches or fairly suggests  means for generating an adjusted first pixel value by subtracting a predetermined first pixel value from a corresponding sampled first pixel value of a pixel for a captured image; means for selecting an illumination correction output value based on the adjusted first pixel value received as an input to a lookup table of a plurality of illumination correction output values; and means for removing at least one artifact from the captured image based on the selected illumination correction output value when the captured image is displayed on an image display device, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697